DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed in3vention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Publication No. 2011/0148781; hereinafter Chen) in view of Kim et al. (US Patent Publication No. 2014/0313434).
With reference to claim 1, Chen discloses a display device (100) (see paragraphs 53-54; Figs. 1A-F) comprising:
a display portion (layer components 110, 112, 160, 130, 120; see paragraph 54; Fig. 1A) including a plurality of transistors (116), a plurality of organic EL elements (132) emitting blue light (in teaching a plurality of pixels having a display medium (160) made of an organic light emitting material for displaying red, green and blue colors from the pixel units; see paragraphs 54, 56; Fig. 1B-C), and a scan line (SL) (see paragraph 55; Fig. 1B); and
a capacitive touch sensor (140) over the display portion (see paragraph 57, lines 1-18; Fig. 1D), the capacitive touch sensor (140) including a first conductive layer and a second conductive layer (in teaching X (144) and Y (142) electrodes may be formed in different layers; see paragraph 57, lines 18-20; Fig. 1D), 
wherein:
the scan line (SL) is electrically connected to the plurality of transistors (116) (see paragraph 55; Fig. 1B), the first conductive layer has a lattice shape with a plurality of openings (in teaching touch pads composed of a fine mesh; see paragraph 57, lines 1-20), 
		the lattice shape has a linear portion (edge wire of the mesh forming the touch electrode (146); see Fig. 1D), and
	an angle between a first extending direction of the linear portion of the lattice shape (see Fig. 1D) and a second extending direction of the scan line (SL) (see Fig. 1A) is greater than or equal to 30° and smaller than or equal to 60° (in teaching the pixel length (PL), which extends in the same direction as the scan line (SL), and the first direction of the linear portion of the mesh has an angle of 25°-65°; see paragraph 60, lines 8-12).
While disclosing all that is required as explained above, Chen fails to disclose the alignment of the organic EL elements in regards to the openings of the conductive layer as recited.
Kim discloses a display device having a conductive layer having a lattice shape with a plurality of openings (in teaching first and second touch electrodes having a mesh structure that surrounds pixel regions (DA); see paragraphs 63-64, 88), wherein in a plan view of the display portion, a line connecting two diagonally-opposed corners of the one of the plurality of openings of the first conductive layer is aligned with a line connecting two diagonally-opposed corners of the one of the plurality of display elements emitting blue light and is substantially parallel to the second extending direction (DR2) (in teaching that the mesh structure has a substantially rhombus shape and surrounds the pixel regions (DA) in a plan view of the display panel (100) see paragraphs 88-89; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an alignment configuration similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Chen to thereby provide a touch panel improved visibility of the displayed image on the display panel as well known in the art.
	
With reference to claim 2, Chen and Kim disclose all that is required as explained above with reference to claim 1, wherein Chen further discloses that the angle between the first extending direction of the linear portion of the lattice shape (edge wire of the mesh forming the touch electrode (146); see Fig. 1D) and the second extending direction of the scan line (SL) is greater than or equal to 40° and smaller than or equal to 50° (in teaching the pixel length (PL), which extends in the same direction as the scan line (SL), and the first direction of the linear portion of the mesh has an angle of 25°-65° and preferably 45°; see paragraph 60, lines 8-12).

With reference to claim 3, Chen and Kim disclose all that is required as explained above with reference to claim 1, wherein Chen further discloses that the angle between the first extending direction of the linear portion of the lattice shape (edge wire of the mesh forming the touch electrode (146); see Fig. 1D) and the second extending direction of the scan line (SL) is greater than or equal to 42° and smaller than or equal to 48° (in teaching the pixel length (PL), which extends in the same direction as the scan line (SL), and the first direction of the linear portion of the mesh has an angle of 25°-65° and preferably 45°; see paragraph 60, lines 8-12).

With reference to claim 11, Chen discloses a display device (100) (see paragraphs 53-54; Figs. 1A-F) comprising:
a display portion (layer components 110, 112, 160, 130, 120; see paragraph 54; Fig. 1A) including a plurality of transistors (116), a plurality of organic EL elements (132) (in teaching a plurality of pixels having a display medium (160) made of an organic light emitting material for displaying red, green and blue colors from the pixel units; see paragraphs 54, 56; Fig. 1B-C), and a scan line (SL) (see paragraph 55; Fig. 1B); and
a capacitive touch sensor (140) over the display portion (see paragraph 57, lines 1-18; Fig. 1D), the capacitive touch sensor (140) including a first conductive layer and a second conductive layer (in teaching X (144) and Y (142) electrodes may be formed in different layers; see paragraph 57, lines 18-20; Fig. 1D), 
wherein:
the first conductive layer has a lattice shape with a plurality of openings (in teaching touch pads composed of a fine mesh; see paragraph 57, lines 1-20), 
	While disclosing all that is required as explained above, Chen fails to disclose the alignment of the organic EL elements in regards to the openings of the conductive layer as recited.
Kim discloses a display device having a conductive layer having a lattice shape with a plurality of openings (in teaching first and second touch electrodes having a mesh structure that surrounds pixel regions (DA); see paragraphs 63-64, 88), wherein in a plan view of the display portion, a line connecting two diagonally-opposed corners of the one of the plurality of openings of the first conductive layer is aligned with a line connecting two diagonally-opposed corners of the one of the plurality of display elements emitting blue light and is substantially parallel to the second extending direction (DR2) (in teaching that the mesh structure has a substantially rhombus shape and surrounds the pixel regions (DA) in a plan view of the display panel (100); see paragraphs 88-89; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an alignment configuration similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Chen to thereby provide a touch panel improved visibility of the displayed image on the display panel as well known in the art.


Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kim as applied to claims 1 and 11 above, and further in view of Lu (US Patent Publication No. 2015/0009407).
With reference to claims 7 and 12, while Chen and Kim disclose all that is required as explained above, there fails to be disclosure of the position of the red and blue light emitting elements as recited.
	Lu discloses an image capture and display device, wherein the image 
display device is configured to display image data in a mosaic layout such
that in a plan view of the display portion, two organic EL elements positioned
along a horizontal direction, each emitting a blue light, and two organic EL
elements positioned along a vertical direction, each emitting a blue light, are
adjacent to an organic EL element emitting a red light, with no intervening
organic EL elements (see paragraph 45-46; Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art
to allow the usage of light emitting element arrangement similar to that
which is taught by Lu to be carried out in a device similar to that which is
taught by Chen and Kim to thereby provide an alternate pixel
arrangement capable of having equivalent effective resolution (see Lu;
paragraph 46).

With reference to claims 8 and 13, Chen and Kim disclose all that is required as explained above, wherein Kim further discloses that in a plan view of the display portion, a line connecting two diagonally-opposed corners of the one of the plurality of openings of the first conductive layer (in teaching first and second touch electrodes having a mesh structure that surrounds pixel regions (DA); see paragraphs 63-64, 88) is aligned with a line connecting two diagonally-opposed corners of one of the plurality of organic EL elements emitting red light (in teaching that the mesh structure has a substantially rhombus shape and surrounds the pixel regions (DA) in a plan view of the display panel (100); see paragraphs 81, 88-89; Figs. 2-3).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yamaguchi (US Patent No. 4,986,637) and Kim.
With reference to claim 4, Chen discloses a display device (100) (see paragraphs 53-54; Figs. 1A-F) comprising:
	a display portion (layer components 110, 112, 160, 130, 120; see paragraph 54; Fig. 1A) including a plurality of transistors (116), a plurality of organic EL elements (132) (in teaching a plurality of pixels having a display medium (160) made of an organic light emitting material; see paragraph 54; Fig. 1B), and a scan line (SL) (see paragraph 55; Fig. 1B); and
	a capacitive touch sensor (140) over the display portion (see paragraph 57, lines 1-18; Fig. 1D), the capacitive touch sensor (140) including a first conductive layer and a second conductive layer (in teaching X (144) and Y (142) electrodes may be formed in different layers; see paragraph 57, lines 18-20; Fig. 1D), 
wherein:
		the scan line (SL) is electrically connected to the plurality of transistors (116) (see paragraph 55; Fig. 1B), the first conductive layer has a lattice shape with a plurality of openings (in teaching touch pads composed of a fine mesh; see paragraph 57, lines 1-20),
		the lattice shape of the first conductive layer has a first linear portion (edge wire of the mesh forming the touch electrode (146); see Fig. 1D),
		the one of the plurality of organic EL elements (132) has a second linear portion (PL),
		a first angle between a first extending direction of the first linear portion (see Fig. 1D) and a second extending direction of the scan line (SL) (see Fig. 1A) is greater than or equal to 30° and smaller than or equal to 60° (in teaching the pixel length (PL), which extends in the same direction as the scan line (SL), and the first direction of the linear portion of the mesh has an angle of 25°-65°; see paragraph 60, lines 8-12).
	While disclosing all that is required as explained above, Chen fail to disclose a second angle between a third extending direction of the second linear portion and the scan line as recited.
	Yamaguchi discloses a color display device comprising a red, green, and blue picture element (see abstract; Fig. 1), wherein the one of the plurality of picture elements (2, 4, 6) has a second linear portion (edge extending in the direction of line (8D); see column 3, lines 35-43; Fig. 1), wherein a second angle between a third extending direction of the second linear portion an the second direction (horizontal direction) is greater than or equal to 30° and smaller than or equal to 60° (in teaching that the picture elements are arranged at an angle of 45° with reference to the horizontal direction; see column 3, lines 35-43; Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of pixel arrangement having a second angle similar to that which is taught by Yamaguchi, to be carried out in a display device similar to that which is taught by Chen to thereby improve display quality of the emission of the picture elements by removing stipes that may be visible to the user (see Yamaguchi; column 6, lines 15-19).
Further, while disclosing all that is required as explained above, Chen fails to disclose the alignment of the organic EL elements in regards to the openings of the conductive layer as recited.
Kim discloses a display device having a conductive layer having a lattice shape with a plurality of openings (in teaching first and second touch electrodes having a mesh structure that surrounds pixel regions (DA); see paragraphs 63-64, 88), wherein in a plan view of the display portion, a line connecting two diagonally-opposed corners of the one of the plurality of openings of the first conductive layer is aligned with a line connecting two diagonally-opposed corners of the one of the plurality of display elements emitting blue light and is substantially parallel to the second extending direction (DR2) (in teaching that the mesh structure has a substantially rhombus shape and surrounds the pixel regions (DA) in a plan view of the display panel (100); see paragraphs 88-89; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of an alignment configuration similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Chen to thereby provide a touch panel improved visibility of the displayed image on the display panel as well known in the art.

With reference to claim 5, Chen, Yamaguchi, and Kim disclose all that is required as explained above with reference to claim 4, Chen further discloses that the first angle the angle between the first extending direction of the linear portion of the lattice shape (edge wire of the mesh forming the touch electrode (146); see Fig. 1D) and the second extending direction of the scan line (SL) is greater than or equal to 40° and smaller than or equal to 50° (in teaching the pixel length (PL), which extends in the same direction as the scan line (SL), and the first direction of the linear portion of the mesh has an angle of 25°-65° and preferably 45°; see paragraph 60, lines 8-12).
While disclosing all that is required as explained above, Chen fail to disclose a second angle as recited.
	Yamaguchi discloses a color display device comprising a red, green, and blue picture element (see abstract; Fig. 1), wherein the one of the plurality of picture elements (2, 4, 6) has a second linear portion (edge extending in the direction of line (8D); see column 3, lines 35-43; Fig. 1), wherein a second angle between a third extending direction of the second linear portion an the second direction (horizontal direction) is greater than or equal to 30° and smaller than or equal to 60° (in teaching that the picture elements are arranged at an angle of 45° with reference to the horizontal direction; see column 3, lines 35-43; Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of pixel arrangement having a second angle similar to that which is taught by Yamaguchi, to be carried out in a display device similar to that which is taught by Chen to thereby improve display quality of the emission of the picture elements by removing stipes that may be visible to the user (see Yamaguchi; column 6, lines 15-19).

With reference to claim 6, Chen, Yamaguchi, and Kim disclose all that is required as explained above with reference to claim 4, Chen further discloses that the first angle the angle between the first extending direction of the linear portion of the lattice shape (edge wire of the mesh forming the touch electrode (146); see Fig. 1D) and the second extending direction of the scan line (SL) is greater than or equal to 40° and smaller than or equal to 50° (in teaching the pixel length (PL), which extends in the same direction as the scan line (SL), and the first direction of the linear portion of the mesh has an angle of 25°-65° and preferably 45°; see paragraph 60, lines 8-12).
While disclosing all that is required as explained above, Chen fail to disclose a second angle as recited.
	Yamaguchi discloses a color display device comprising a red, green, and blue picture element (see abstract; Fig. 1), wherein the one of the plurality of picture elements (2, 4, 6) has a second linear portion (edge extending in the direction of line (8D); see column 3, lines 35-43; Fig. 1), wherein a second angle between a third extending direction of the second linear portion an the second direction (horizontal direction) is greater than or equal to 42° and smaller than or equal to 48° (in teaching that the picture elements are arranged at an angle of 45° with reference to the horizontal direction; see column 3, lines 35-43; Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of pixel arrangement having a second angle similar to that which is taught by Yamaguchi, to be carried out in a display device similar to that which is taught by Chen to thereby improve display quality of the emission of the picture elements by removing stipes that may be visible to the user (see Yamaguchi; column 6, lines 15-19).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yamaguchi and Kim as applied to claim 4 above, and further in view of Lu.
With reference to claim 9, while Chen in view of Yamaguchi and Kim disclose all that is required as explained above, there fails to be disclosure of the position of the red and blue light emitting elements as recited.
Lu discloses an image capture and display device, wherein the image 
display device is configured to display image data in a mosaic layout such
that in a plan view of the display portion, two organic EL elements positioned
along a horizontal direction, each emitting a blue light, and two organic EL
elements positioned along a vertical direction, each emitting a blue light, are
adjacent to an organic EL element emitting a red light, with no intervening
organic EL elements (see paragraph 45-46; Fig. 3B). 
         Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of light emitting element arrangement similar to that
which is taught by Lu to be carried out in a device similar to that which is
taught by Chen, Yamaguchi, and Kim to thereby provide an alternate pixel
arrangement capable of having equivalent effective resolution (see Lu;
paragraph 46).

          With reference to claim 10, Chen in view of Yamaguchi and Kim disclose all that is required as explained above, wherein Kim further discloses that in a plan view of the display portion, a line connecting two diagonally-opposed corners of the one of the plurality of openings of the first conductive layer (in teaching first and second touch electrodes having a mesh structure that surrounds pixel regions (DA); see paragraphs 63-64, 88) is aligned with a line connecting two diagonally-opposed corners of one of the plurality of organic EL elements emitting red light (in teaching that the mesh structure has a substantially rhombus shape and surrounds the pixel regions (DA) in a plan view of the display panel (100); see paragraphs 81, 88-89; Figs. 2-3).	


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada (US 2011/0174957) discloses an arrangement composed of a plurality of pixels in an inclined matrix, wherein the gate scan lines extend in a direction to produce an angle of approximately 45 ° with respect to the extension direction of an edge side of the plurality of pixels (see abstract; paragraph 56; Fig. 1).
Corbridge (US 2012/0056820) discloses a touch sensitive panel provided for a display assembly wherein individual cells of the touch panel are structured to having an interior portion formed such that it is not conductive or electrically active (see paragraphs 21, 28-31; Figs. 1-2, 4).
COK (US 2014/0057043) discloses a method of making a display device having a touch screen wherein the touch screen is composed of micro-wires, wherein the pixels are formed inside the diamond-shaped micro-wires (see paragraphs 57-62; Fig. 9).


Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625